PRESIDING JUSTICE HEIPLE, dissenting: This suit involves the final distribution of a trust fund created by John A. Steburg for the care and support of his estranged wife, Lillian, and their daughter, Ruby. Lillian died on March 30, 1982, and Ruby died on September 19, 1983. The trust contained no provision for the distribution of the trust funds in the event Lillian died then Ruby died. Both the trial court and a majority of this court find that since the trust is silent on this particular question, a construction of the trust is necessary. In construing the trust agreement, the trial court and majority conclude that John did not intend to retain any interest in the trust and find that the remaining funds in the trust were to be distributed to Ruby’s heirs at law. Since the trust agreement was a complete, unambiguous expression of John’s intent, I dissent. The relevant portion of the trust provides: “I, [John A. Steburg], *** hereby convey *** the *** sum of $10,000.00 *** to the Central Trust & Savings Bank of Geneseo, Illinois, as Trustee *** in trust to hold and safely invest the same and pay the net income thereof to the said Lillian Steburg for the use and support of [her] and our daughter, Ruby Steburg, as long as [she] shall care for and support *** Ruby Steburg: and, if [she] shall die before the said Ruby Ste-burg, or, if [she] shall, at any time, fail to care for and support the said Ruby Steburg, then in trust to pay the net income for the use, care and support of the said Ruby Steburg as long as she lives: and if the said Ruby Steburg shall die before the said Lillian Steburg, the entire balance of said trust fund, and all undistributed increase and income therefrom, shall be paid to the said Lillian Steburg as her absolute property.” The clear language of the trust instrument set forth the following: (1) if Lillian died before Ruby, the trust funds would go for the care of Ruby as long as Ruby lived; and (2) if Ruby died before Lillian, then Lillian would receive a fee simple interest in the entire balance of the trust fund and all of the undistributed income. There is no ambiguity to this trust agreement. Moreover, John’s express intent was fully accomplished. When Lillian died, the trust funds were used for Ruby’s care. Thereafter, when Ruby died the purpose of the trust ceased. In ascertaining the intent of the trust settlor, the court must first look at the instrument itself, and only if an ambiguity exists must the court consider the surrounding circumstances at the time the instrument was executed in order to determine the settlor’s intent. (Continental Illinois National Bank & Trust Co. v. Clancy (1959), 18 Ill. 2d 124.) It is not the function of the court to modify a trust document or create new terms different from those to which the parties have agreed. (In re Estate of Ierulli (1988), 167 Ill. App. 3d 595.) The court is limited to establishing not what the settlor meant to say, but what was meant by what he did say. (Kavanaugh v. Estate of Dobrowolski (1980), 86 Ill. App. 3d 33.) Additionally, the general rule is that where an express trust is created, every interest not embraced in the trust reverts to the settlor of the trust. 90 C.J.S. Trusts, §201 (1955). Here, the trial court went beyond the clear language of the document and erroneously attempted to fill an imaginary gap in the trust agreement. The majority acquiesces in this spurious exercise. Because the instant trust agreement was unambiguous, the remaining interest in the trust reverts back to the settlor of the trust rather than being distributed to Ruby’s heirs. Accordingly, I dissent.